Mr. Justice Compton delivered the opinion of the court. This was a proceeding by scire facias on a forfeited recognizance. The scire facias does not show that.fhe recognizance was entered into before the court in which the prosecution was had, or before any of the officers authorized by law to take it, which this court held in Darby et al. vs. The State, 21 Ark. 523, must be shown. The judgment of the court below quashing the scire jadas is, therefore, affirmed. Of course the State may sue out an alias.